Exhibit 10.34

OPTION TO ASSUME AND EXTEND LEASE

 

WHEREAS, BERNARD LEVERE and ZELDA LEVERE, as Landlord, and PIONEER
PHARMACEUTICALS, INC., as Tenant, and ESSEX CHEMICAL CORP., as Guarantor,
entered into a Lease (the “Lease”) and Guaranty of Lease dated as at December 1,
1986, relating to premises known and designated as 191 40th Street, Irvington,
New Jersey (the “Premises”); and

 

WHEREAS, INTERNATIONAL VITAMIN CORPORATION, as Subtenant, (“IVC”) entered into a
sublease (the “Sublease”) of the Premises as of February 22, 1994; and

 

WHEREAS, IVC desires to obtain an Option to assume the Lease and extend the term
of the Lease;

 

NOW, for the mutual promises contained in this Option, and other good and
valuable consideration,

 

The parties hereby agree as follows:

 


1.             IVC SHALL HAVE THE OPTION, PROVIDED IT IS NOT IN DEFAULT UNDER
THE SUBLEASE AT THE TIME OF THE EXERCISE OF THE OPTION, AND PROVIDED TENANT IS
NOT IN DEFAULT UNDER THE LEASE AT THE TIME OF THE EXERCISE OF THE OPTION, TO
ASSUME ALL THE OBLIGATIONS OF THE LEASE AND BECOME A CO-TENANT WITH THE TENANT
UNDER THE LEASE.

 


2.             IVC SHALL GIVE WRITTEN NOTICE TO THE LANDLORD OF THE EXERCISE OF
THE OPTION TO ASSUME THE LEASE BY NO LATER THAN JUNE 30, 2001. UPON GIVING
WRITTEN NOTICE TO THE LANDLORD, IVC SHALL BE DEEMED A CO-TENANT UNDER THE LEASE,
EXCEPT THAT ITS OBLIGATION TO PAY RENT FROM THE TIME OF THE NOTICE UNTIL
DECEMBER 31, 2001 SHALL BE IN THE AMOUNT AND IN THE MANNER AS PROVIDED IN THE
SUBLEASE.

 

 

1

--------------------------------------------------------------------------------


 

3.             IVC shall have the Option, provided it is not in default under
the Lease or the Sublease at the time of the exercise of the Option, and
provided Tenant is not in default under the Lease at the time of the exercise of
the Option, to extend the Lease for an additional term of five (5) years, from
January 1, 2002 to December 31, 2006 upon the same terms and conditions as
provided in the Lease as modified by this Option except that the annual base
rent during the years of such extension shall be Two Hundred Seventeen Thousand
Three Hundred Fifty ($217,350.00) Dollars.

 


4.             IVC SHALL HAVE THE OPTION, PROVIDED IT IS NOT IN DEFAULT UNDER
THE LEASE AND THIS OPTION AT THE TIME OF THE EXERCISE OF THE OPTION, TO EXTEND
THE LEASE FOR AN ADDITIONAL TERM OF FIVE (5) YEARS, FROM JANUARY 1, 2007 TO
DECEMBER 31, 2011 UPON THE SAME TERMS AND CONDITIONS AS PROVIDED IN THE LEASE,
AS MODIFIED BY THIS OPTION, EXCEPT THAT THE ANNUAL BASE RENT DURING THE YEARS OF
SUCH EXTENSION SHALL BE AS FOLLOWS:

 

2007

 

$223,871.00

 

2008

 

$230,587.00

 

2009

 

$237,504.00

 

2010

 

$244,629.00

 

2011

 

$251,968.00

 


5.             IVC MAY NOT EXERCISE THE EXTENSION OPTION PROVIDED IN PARAGRAPH 4
ABOVE UNLESS IT SHALL HAVE TIMELY EXECUTED THE PRIOR EXTENSION OPTION PROVIDED
IN PARAGRAPH 3 ABOVE AND IS IN OCCUPANCY AND NOT IN DEFAULT AT THE TIME OF THE
EXERCISE OF THE SUBSEQUENT EXTENSION OF THE TERM.

 


6.             IVC SHALL, FOLLOWING THE EXTENSION TERM PROVIDED IN PARAGRAPH 4
ABOVE, HAVE NO FURTHER EXTENSION OPTIONS.

 


7.             IVC SHALL GIVE WRITTEN NOTICE TO LANDLORD NOT LESS THAN SIX (6)
MONTHS PRIOR TO THE LAST DAY OF THE INITIAL TERM, OR THE FIRST EXTENSION TERM,
AS THE CASE MAY BE, OF ITS ELECTION TO EXTEND

 

2

--------------------------------------------------------------------------------


 


THE TERM OF THE LEASE, OR THE OPTION SHALL BE DEEMED WAIVED.  TIME IS OF THE
ESSENCE WITH RESPECT TO SAID ELECTIONS.  IF IVC SHALL EXERCISE ANY SUCH
EXTENSION OPTION, THE PARTIES WILL, AT THE REQUEST OF EITHER, EXECUTE A DOCUMENT
EVIDENCING SUCH EXTENSION. IF IVC SHALL EXERCISE ANY SUCH EXTENSION OPTION, THE
REFERENCES IN THE LEASE TO THE TERM OF THE LEASE SHALL BE DEEMED TO MEAN THE
TERM AS EXTENDED, EXCEPT WHERE EXPRESSLY OTHERWISE PROVIDED.

 


8.             (A)           IVC ACKNOWLEDGES THAT, PRIOR TO ITS TAKING
POSSESSION OF THE PREMISES, IT INSPECTED THE PREMISES AND SATISFIED ITSELF AS TO
ITS ENVIRONMENTAL CONDITION AND SUITABILITY FOR IVC’S INTENDED USE. LANDLORD
REPRESENTS AND WARRANTS THAT, TO THE BEST OF LANDLORD’S KNOWLEDGE, THERE HAVE
BEEN NO SPILLS OR DISCHARGES OF TOXIC OR HAZARDOUS SUBSTANCES DURING LANDLORD’S
OWNERSHIP OF THE PREMISES, THAT TO THE BEST OF LANDLORD’S KNOWLEDGE THERE ARE NO
UNDERGROUND TANKS AT THE PREMISES WHICH WERE REQUIRED TO BE REGISTERED PURSUANT
TO ANY ENVIRONMENTAL LAW IN EFFECT AT THE COMMENCEMENT OF THE SUBLEASE, AND THAT
DURING LANDLORD’S OWNERSHIP OF THE PREMISES LANDLORD HAS RECEIVED NO NOTICES OF
VIOLATIONS OF ANY ENVIRONMENTAL LAWS CONCERNING THE PREMISES. EXCEPT FOR THE
FOREGOING REPRESENTATIONS AND WARRANTIES, LANDLORD MAKES NO WARRANTIES OR
REPRESENTATIONS, EITHER ORAL OR EXPRESS, AS TO THE ENVIRONMENTAL OR OTHER
CONDITION OF THE PREMISES AND AS TO ALL SUCH MATTERS IVC ACKNOWLEDGES THAT IT
ACCEPTS THE PREMISES AS IS AS OF THE COMMENCEMENT OF THE SUBLEASE.

 


(B)           IVC WARRANTS THAT IT WILL FULLY COMPLY WITH ALL APPLICABLE
FEDERAL, STATE, AND LOCAL LAWS, REGULATIONS, ADMINISTRATIVE RULINGS, ORDERS,
ORDINANCES, AND THE LIKE, AS THEY NOW EXIST OR MAY HEREAFTER BE AMENDED OR COME
INTO EXISTENCE, PERTAINING TO THE PROTECTION OF THE ENVIRONMENT AND NATURAL
RESOURCES, INCLUDING BUT NOT LIMITED TO ECRA (AND ITS SUCCESSOR STATUTE ISRA)
AND THOSE REGULATING THE HANDLING AND DISPOSAL OF WASTE MATERIALS, UPON TAKING
POSSESSION OF THE PREMISES AND THEREAFTER.

 

3

--------------------------------------------------------------------------------


 


(C)           IVC AGREES TO INDEMNIFY, AND HOLD HARMLESS THE LANDLORD AND THEIR
SUCCESSORS AND ASSIGNS (THE “INDEMNIFIED PARTIES”) FROM, AND IF REQUESTED IN
WRITING BY ANY INDEMNIFIED PARTY, IVC SHALL DEFEND (WITH COUNSEL SATISFACTORY TO
THE LANDLORD) ANY INDEMNIFIED PARTY AGAINST, ANY FINES, CLAIMS, ORDERS, DEMANDS,
REASONABLE COSTS, CAUSES OF ACTION, JUDGMENTS, SUITS, LOSSES, REASONABLE
EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE TECHNICAL CONSULTANT FEES,
COURT EXPENSES, REASONABLE EXPENSES PAID TO OTHER PROFESSIONALS AND REASONABLE
LEGAL FEES), AND DAMAGES ARISING: (1) OUT OF IVC’S OR ANY OF IVC’S PERMITTED OR
NON-PERMITTED ASSIGNEES OR SUBLESSEE’S BREACH OF THE FOREGOING WARRANTY WHICH
OCCURS DURING OR AFTER THE SUBLEASE TERM AND THE LEASE TERM AS MAY BE EXTENDED
BY THIS OPTION EXCEPT TO THE EXTENT SAME IS ATTRIBUTABLE TO THE ACTS OF AN
INDEMNIFIED PARTY AND/OR (2) DURING OR AFTER THE SUBLEASE TERM AND THE LEASE
TERM AS MAY BE EXTENDED BY THIS OPTION, OUT OF OR IN ANY WAY RELATING TO THE
PRESENCE, RELEASE OR DISPOSAL OF TOXIC OR HAZARDOUS SUBSTANCES ON OR FROM THE
PREMISES DURING THE SUBLEASE TERM AND THE LEASE TERM AS MAY BE EXTENDED BY THIS
OPTION, UNLESS THE TOXIC OR HAZARDOUS SUBSTANCES ARE PRESENT ON THE PREMISES
SOLELY AS A DIRECT RESULT OF THE ACTS OF AN INDEMNIFIED PARTY. THIS INDEMNITY
SHALL INCLUDE, WITHOUT LIMITATION, LANDLORD’S REASONABLE COSTS INCURRED IN
CONNECTION WITH:

 


(I)            TOXIC OR HAZARDOUS SUBSTANCES PRESENT OR SUSPECTED TO BE PRESENT
IN THE SOIL, GROUNDWATER OR SAIL VAPOR ON OR UNDER THE PREMISES SUBSEQUENT TO
THE COMMENCEMENT OF THE SUBLEASE;

 


(II)           TOXIC OR HAZARDOUS SUBSTANCES THAT MIGRATE, FLAW, PERCOLATE,
DIFFUSE, OR IN ANY WAY MOVE ONTO OR UNDER THE PREMISES, SUBSEQUENT TO THE
COMMENCEMENT OF THE SUBLEASE; OR

 

4

--------------------------------------------------------------------------------


 


(III)          TOXIC OR HAZARDOUS SUBSTANCES PRESENT ON OR UNDER THE PREMISES AS
A RESULT OF ANY DISCHARGE, DUMPING OR SPILLING (ACCIDENTAL OR OTHERWISE) ONTO
THE PREMISES SUBSEQUENT TO THE COMMENCEMENT OF THE SUBLEASE BY ANY PERSON,
CORPORATION, PARTNERSHIP OR ENTITY OTHER THAN THE LANDLORD OR ITS AGENTS.

 

The indemnification provided by this Subsection shall also specifically cover,
without limitation, reasonable costs incurred in connection with any
investigation of site conditions or any cleanup, remedial, removal, or
restoration work required by any federal, state or local governmental agency or
political subdivision or other third party because of the presence or suspected
presence of Toxic or Hazardous Substances in the soil, groundwater or soil vapor
on or under the Premises, unless the Toxic or Hazardous Substances are present
solely as a direct result of the actions of an Indemnified Party. Those costs
may include, but are not limited to, damages for loss or restriction on use of
rentable or usable space or of any amenity of the Premises, sums paid in
settlements of claims, reasonable attorneys’ fees, reasonable consultants’ fees
and reasonable experts’ fees. The foregoing environmental indemnity shall be
governed by the laws of the State of New Jersey, and shall survive the
expiration or termination of this Option and the Lease.

 


(D)           AS USED IN THE FOREGOING SUBSECTION, “TOXIC OR HAZARDOUS
SUBSTANCES” SHALL BE INTERPRETED BROADLY TO INCLUDE, BUT NOT BE LIMITED TO, ANY
MATERIAL OR SUBSTANCE THAT IS DEFINED OR CLASSIFIED UNDER FEDERAL, STATE OR
LOCAL LAWS AS: (I) A “HAZARDOUS SUBSTANCE” PURSUANT TO SECTION 101 OF THE
COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY ACT, 42 U.S.C.
¶9601(14), SECTION 311 OF THE FEDERAL WATER POLLUTION CONTROL ACT, 33 U.S.C.
§1321, AS OR NOW HEREAFTER AMENDED; (II) A “HAZARDOUS WASTE” PURSUANT TO SECTION
1004 OR SECTION 3001 OF THE RESOURCE CONSERVATION AND RECOVERY ACT, 42 U.S.C.
§§6903, 6921, AS NOW OR HEREAFTER


 

5

--------------------------------------------------------------------------------


 


AMENDED; (III) A TOXIC POLLUTANT UNDER SECTION 307(A) (1) OF THE FEDERAL WATER
POLLUTION CONTROL ACT, 33 U.S.C. §1317(A)(1); (IV) A “HAZARDOUS AIR POLLUTANT”
UNDER SECTION 112 OF THE CLEAN AIR ACT, 42 U.S.C. §7412, AS NOW OR HEREAFTER
AMENDED; (V) A “HAZARDOUS MATERIAL” UNDER THE HAZARDOUS MATERIALS TRANSPORTATION
UNIFORM SAFETY ACT OF 1990, 49 U.S.C. APP. §1802(4), AS NOW OR HEREAFTER
AMENDED; (VI) TOXIC OR HAZARDOUS PURSUANT TO REGULATIONS PROMULGATED NOW OR
HEREAFTER UNDER THE AFOREMENTIONED LAWS; OR (VII) PRESENTING A RISK TO HUMAN
HEALTH OR THE ENVIRONMENT UNDER OTHER APPLICABLE FEDERAL, STATE OR LOCAL LAWS,
ORDINANCES OR REGULATIONS, INCLUDING BUT NOT LIMITED TO THE NEW JERSEY
ENVIRONMENTAL CLEANUP RESPONSIBILITY ACT (ECRA, N.J.S.A. 13:1K-6, ET SEQ.) (AND
ITS SUCCESSOR STATUTE ISRA), AS NOW OR AS MAY BE PASSED OR PROMULGATED OR
AMENDED IN THE FUTURE. “TOXIC OR HAZARDOUS SUBSTANCES” SHALL ALSO MEAN ANY
SUBSTANCE THAT AFTER RELEASE INTO THE ENVIRONMENT AND UPON EXPOSURE, INGESTION,
INHALATION OR ASSIMILATION, EITHER DIRECTLY FROM THE ENVIRONMENT OR DIRECTLY BY
INGESTION THROUGH FOOD CHAINS, WILL OR MAY REASONABLY BE ANTICIPATED TO CAUSE
DEATH, DISEASE, BEHAVIOR ABNORMALITIES, CANCER OR GENETIC ABNORMALITIES. “TOXIC
OR HAZARDOUS SUBSTANCES” SPECIFICALLY INCLUDES, BUT IS NOT LIMITED TO, ASBESTOS,
POLYCHLORINATED BIPHENYLS (“PCBS”); PETROLEUM AND PETROLEUM-BASED DERIVATIVES,
AND UREA FORMALDEHYDE.

 


(E)           IN THE EVENT IVC RECEIVES ANY NOTICE, LETTER, COMPLAINT, ORDER,
DEMAND OR OTHER COMMUNICATION FROM A GOVERNMENTAL ENTITY OR OTHER THIRD PARTY
INVOLVING AN ENVIRONMENTAL MATTER ADDRESSED BY THIS PARAGRAPH 8, IVC SHALL
PROVIDE THE LANDLORD WITH WRITTEN NOTICE OF SAME WITHIN FIVE (5) BUSINESS DAYS
AFTER IVC IS FIRST PUT ON NOTICE OF SAME. TO THE EXTENT NOT BEING PERFORMED BY
IVC THE LANDLORD SHALL HAVE THE RIGHT (BUT NOT THE OBLIGATION) TO PERFORM ANY
INVESTIGATION, CONTAINMENT, ENVIRONMENTAL SAMPLING AND MONITORING, AND, TO THE
EXTENT SAME IS NOT BEING PERFORMED BY IVC, TO PERFORM ABATEMENT, REMEDIAL OR
CLEANUP ACTIONS ON THE PREMISES,


 

6

--------------------------------------------------------------------------------


 


ALL UPON GIVING WRITTEN NOTICE TO IVC PROVIDED THAT ANY SUCH ACTIONS SHALL BE
CARRIED OUT IN A GOOD AND WORKMANLIKE MANNER AND IN CONSULTATION WITH IVC SO AS
TO REASONABLY MINIMIZE INTERFERENCE WITH IVC’S BUSINESS OPERATIONS. IVC AGREES
TO PROVIDE SUCH ACCESS TO THE PREMISES AS MAY BE REASONABLY NECESSARY TO ALLOW
THE LANDLORD AND ITS REPRESENTATIVE TO CARRY OUT SAID ACTIONS.

 


(F)            THIS PARAGRAPH 8 SHALL SURVIVE THE EXPIRATION OR TERMINATION OF
THIS OPTION AND THE LEASE.

 


9.             AT THE END OF THE TERM OF THE SUBLEASE OR LEASE OR ANY EXTENSION
OPTION, OR UPON IVC VACATING THE PREMISES BEFORE THE END OF SUCH TERM OR BEING
IN DEFAULT AS TO ANY TERM OF THE SUBLEASE, LEASE OR THIS OPTION, IVC SHALL, AT
ITS SOLE COST AND EXPENSE REMOVE ALL ITS FIXTURES AND EQUIPMENT FROM THE
PREMISES AND RESTORE THE PREMISES TO THE CONDITION AT THE TIME OF THE BEGINNING
OF THE LEASE, EXCEPT FOR ORDINARY WEAR AND TEAR.

 


10.           NOTHING IN THIS OPTION SHALL AFFECT, RELEASE, OR WAIVE ANY
OBLIGATIONS OF PIONEER PHARMACEUTICALS, INC., AS TENANT, OR ESSEX CHEMICAL
CORP., AS GUARANTOR, OF THE LEASE.

 

IN WITNESS, the parties have set their hands and seals or caused these presents
to be signed by their proper corporate officers and caused their proper
corporate seal to the affixed as of February         , 1995.

 

7

--------------------------------------------------------------------------------


 

Signed, sealed and delivered

 

in the presence of:

/s/ Bernard Levere

 

 

BERNARD LEVERE

   /s/ Herbert Holmes

 

 

 

  /s/ Zelda Levere

 

 

ZELDA LEVERE

 

 

 

Attest:

INTERNATIONAL VITAMIN

 

 

CORPORATION, a corporation,

 

 

Sub-Tenant

 

 

 

 

   /s/ Peter Olesinski

 

By

/s/ Arthur Edell

 

 

Secretary

 

President

 

8

--------------------------------------------------------------------------------